DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of the Claims
Claims 1-3, 5-8, 11 and 13-14 are currently pending.  Claims 4, 9-10 and 12 have been cancelled.  Claim 11 is amended.  


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Withdrawn   

Claim Rejections - 35 USC § 112, Second paragraph
In light of the amendment to claim 11 the rejection of claim 11 under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.  


Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The rejection of claims 1, 3, 5-8, 11, and 13-14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GB 2 217 598 A (Ciba Geigy) (11/1/1989)(2/20/2014 IDS) in view of Cumming et al. 6,153,220 (11/28/2000) is maintained.
GB 2 217 598 (Ciba Geigy) discloses a pharmaceutical composition comprising diclofenac or a pharmaceutically acceptable salt thereof as an active ingredient and Eudragit E as (meth)acrylic polymer.  Eudragit E from Evonik has a molecular weight of 47,000 g/mol (See page 2, last paragraph- page 4, paragraph 1, page 6, paragraph 4- page 7, paragraph 1, Ex. 5, claims 1-12).  Eudragit E also has a ratio of butyl methacrylate: dimethylaminoethylmethacrylate: methyl methacrylate of 1:2:1 which falls within the ranges of the ratio in claim 6.  Thus, Ciba Geigy teaches a pharmaceutical composition comprising diclofenac as an active ingredient and a (meth)acrylic polymer having at least one tertiary amino group containing component as called for in claim 1 wherein the methacrylic polymer is poly(butyl methacrylate-co-(2-dimethylaminoethyl)methacrylate-co-methyl methacrylate) as called for in claim 5.   Eudragit E from Evonik has a molecular weight of 47,000 g/mol which falls within the 40,000 g/mol to 54,000 g/mol called for in claim 7.  Eudragit E also has a ratio of butyl methacrylate: dimethylaminoethylmethacrylate: methyl methacrylate of 1:2:1 which falls within the ranges of the ratio in instant claim 6.  Diclofenac is the only active ingredient in the pharmaceutical composition as called for in claim 8.  (See page 2, last paragraph- page 4, paragraph 1, page 6, paragraph 4- page 7, paragraph 1, Ex. 5, claims 1-12).  
The particles are between 1 and 100 micrometers as called for in claim 3. (See claim 3 and middle of page 3).  Ciba Geigy also discloses tablets of the granule composition as called for in claim 11.  (See Abstract).  The Eudragit is present in an amount of 2 % which falls within the amount called for in claim 1. (See Example 8).  
Ciba Geigy teaches that its compositions have excellent palatability and are free of the irritating effects of the diclofenac active. (See Abstract).   While Ciba Geigy does not disclose a ratio of 
Ciba Geigy does not teach wherein the diclofenac and methacrylic polymer are blended.   This deficiency is made up for with the teachings of Cumming et al. 
Cumming et al. (Cumming) discloses use of cationic copolymers synthesized from dimethylaminoethyl methacrylate and neutral methacrylic acid esters to form with the drug a taste masked micromatrix powder.  The drug and the copolymer (e.g., Eudragit.RTM. E 100) are in the form of micromatrices.  Cumming states that it is advantageous to use copolymers synthesized from dimethylaminoethyl methacrylate and neutral methacrylic acid esters in combination with a drug in  need of taste masking to form with the drug a taste-masked micromatrix powder.  Thus, Cumming teaches wherein the drug in need of taste masking and polymer are blended as called for in instant claim 1.
It would have been obvious for one of ordinary skill in the art making the Ciba Geigy composition to blend the diclofenac with Eudragit E as taught by Cumming in order to have good taste masking effect as taught by Cumming.   Ciba Geigy utilizes a coating of Eudragit for the purpose of taste 





Response to Arguments
Applicants’ comments and arguments filed on October 6, 2020 have been fully considered and are found to be mostly unpersuasive. 
Applicants point out that claim 11 has been amended so that it depends from claim 1 and no longer depends from a canceled claim.  The indefiniteness rejection is withdrawn above.
Applicants argue that Ciba Geigy does not teach butyl methacrylate: dimethylaminoethylmethacrylate: methyl methacrylate in a 1:2:1.  Applicants also point out that Ciba Geigy does not teach the ratio of methacrylate polymer to diclofenac and the Examiner’s pointing to the ratio of a different and unrelated polymer (cellulose) is improper hindsight.  Applicants argue that the use of cellulose in Ciba Geigy would not lead a skilled artisan to methacrylate polymer, as instantly claimed.  Applicants mentioned that cellulose is the most abundant organic polymer on Earth and most resides in living tissue and is composed of saccharides.  This is completely different from methacrylic polymer which is prepared chemically and composed of reactive chemical monomers.  
Applicants also assert that Cummings teaches a taste-masking mix in which the ratio of polymer to drug is on in which the polymer is greatly in excess of the drug, in contrast to the current claims which recite that the drug is in large excess to the polymer.  Applicants assert that a skilled artisan would not 
Applicants’ arguments have been considered and with the exception of the indefiniteness arguments are not found to be persuasive.  Ciba Geigy does teach butyl methacrylate: dimethylaminoethylmethacrylate: methyl methacrylate in a 1:2:1 ratio.  Specifically, Ciba Geigy teaches Eudragit E which has the Chemical/ IUPAC name: Poly(butyl methacrylate-co-(2- demethylaminoeethyl) methacrylate-co-methyl methacrylate) 1:2:1.  This can be seen on MatWeb where it is described as a cationic copolymer based on dimethylaminoethyl methacrylate, butyl methacrylate, and methyl methacrylate in a ratio of 1:2:1. (See http://www.matweb.com/search/datasheettext.aspx?matguid=139289bd54194ebaa4e8539ac4fe4a8c).
As described above, while Ciba Geigy does not disclose a ratio of methacrylate polymer to diclofenac, it does disclose and exemplifies a ratio of polymer (cellulose) to diclofenac of about 1:10 that falls within the between 1:20 and 1:8 called for in claim 4 and also falls within the between 1:15 and 1:9 called for in claim 13. (See Example 7).   A person of ordinary skill in the art based on this teaching would use a ratio of methacrylic polymer to diclofenac based on this exemplified ratio, since Ciba Geigy teaches that its compositions have excellent palatability and are free of the irritating effects of the diclofenac active. (See Abstract).  
A person of ordinary skill in the art would not be dissuaded from using the exemplified ratio of polymer (cellulose) to diclofenac of about 1:10 because it is successful in making the diclofenac compositions palatable.  This would motivate the ordinarily skilled artisan to use this ratio, since it was so successful that it was used in an Example.  The differences between polymers of methacrylic polymer and cellulose polymer would not dissuade an ordinarily skilled artisan.  
In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
However, as noted above, diclofenac is a results-effective variable since Ciba Geigy teaches that diclofenac is an analgesic and it is effective to treat painful inflammatory conditions. (See page 1, second paragraph).  Thus it would be no more than routine experimentation to arrive at the claimed ratios in claims 1, 13 and 14.  The motivation for this routine experimentation is Ciba Geigy’s teaching that its compositions have excellent palatability and are free of the irritating effects of the diclofenac active, (See Abstract), and this is what will motivate a person of ordinary skill in the art to experiment to arrive at the claimed ratios. 
Applicants’ assertion that the Examiner is using impermissible hindsight is not found to be persuasive because the rejection relies on only knowledge from the prior art references themselves and knowledge which was within the level of ordinary skill at the time the claimed invention was made.  
Applicants’ assertion that the Examiner is using impermissible hindsight is not found to be persuasive for the additional reason that Applicants are not addressing or rebutting the motivations for combining the teachings of the references that have been clearly laid out in the rejections.  It should be emphasized that the motivation need not be the same as Applicants, as long as there is motivation and all the elements of the claims are taught, as they are in this instance. 
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner does not rely on upon 
Applicants also assert that Cummings teaches a taste-masking mix in which the ratio of polymer to drug is on in which the polymer is greatly in excess of the drug, in contrast to the current claims which recite that the drug is in large excess to the polymer.  Applicants’ argument that a skilled artisan would not rely on Cumming as prior art because it teaches a ratio in which the polymer is in excess of the drug is unpersuasive because the rejection does not rely on Cumming to teach the ratio of polymer to drug.  Indeed, as previously explained, diclofenac is a results-effective variable, so the skilled artisan would be motivated to conduct routine experimentation to arrive at the claimed ratio regardless of the ratios taught in Ciba Geigy and Cumming.  
Applicants’ argument that because of the conflicting ratios of polymer to drug in the two pieces of cited prior art the combination would be contrary to the principle of operation of Cumming is not found to be persuasive for several reasons.  First, Cummings is not even cited for the teaching of the ratio of drug to polymer, it is cited for its teaching of blending the diclofenac and methacrylic polymer.  Second, the principle of operation of Cumming is not the ratio of polymer to drug, it is the taste masked micromatrix powder in which the drug and the copolymer (e.g., Eudragit.RTM. E 100) are in the form of micromatrices.   Third, since diclofenac is a results-effective variable, the ratios of polymer to drug in both Ciba Geigy and Cumming are irrelevant.  Fourth, Cummings is not even the principle reference. Ciba Geigy is the principle reference.  Finally, the ratios of Ciba Geigy and Cummings are not so different that a person of ordinary skill in the art would not combine the teachings of the references.  
Thus, there is no reason that Ciba Geigy cannot be modified to have the diclofenac and methacrylic polymer be blended, and respectfully, Applicants have not cited one. 




Conclusion
No claims are allowed.    

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SARAH  CHICKOS/
Examiner, Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616